IN BANC.
Action by Prudential Savings  Loan Association and Charles H. Carey, Corporation Commissioner of Oregon, against Ralph J. Stevens and others. From judgment for plaintiff, defendants appeal. On appellants' motion to strike portion of respondents' additional abstract of record.
MOTION GRANTED.
Defendants and appellants move to strike from the files of this court a portion of respondents' additional abstract of record, consisting of the original answer filed in the cause. After the demurrer to defendants' original answer had been overruled, defendants filed an amended answer to plaintiff's complaint; therefore the original answer became defunct and was no longer any part of the record. From a cursory examination the contents appear to be about the same as the amended answer, which is set out in a different form. It is not a part of the judgment roll and not material to the issues in the case and will be stricken.
Appellants also move to strike out the plaintiff's demurrer to defendants' original answer, which was overruled by the court. Therefore no question is raised in regard to the same. It is stricken.
Appellants also move to strike out that part of the additional abstract designated as the opinions of the lower court for the reason that they were never filed with the clerk of the lower court and constitute no part of the transcript or record in this case. The opinions of the lower court, if presented, should be a part of the brief and are not properly a part of the abstract of record. The written opinion of the lower court is quite often helpful, but it is held in Richards v. De Lin,135 Or. 8, 9 (282 P. 119, 294 P. 600), that it has no place in the abstract of record.
In view of the fact that we desire to refer to the opinions of the learned trial judges in the court below, permission will be given to the respondent to refer to the opinions contained in the additional abstract as a part of its brief. In any event, no costs will be allowed for printing such opinions in the additional abstract *Page 301 
in excess of seven pages, which may be considered a part of the brief, and the balance of the additional abstract will be stricken from the record.
It is so ordered.